Citation Nr: 0500235	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for degenerative 
joint disease of the left knee.  

3.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied an increased rating for the 
residuals of a right knee injury and granted service 
connection for degenerative joint disease of the left knee, 
assigning a 0 percent (noncompensable) rating.  The veteran 
timely perfected an appeal of these determinations to the 
Board.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Cleveland, Ohio.  At the hearing, the veteran submitted 
additional evidence along with a waiver of initial 
consideration by the RO.  Thus, the Board will consider the 
additional evidence in conjunction with this appeal.

The issue of entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected residuals of a right knee injury 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a right knee injury are 
manifested by no more than slight recurrent subluxation or 
lateral instability of the knee, and impairment that results 
in chronic and recurrent pain on motion and slight overall 
limitation of motion of the knee due to pain; however, even 
when pain is considered, the veteran's right knee disability 
is not shown to result in functional loss consistent with or 
comparable to limitation of motion of the right leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

2.  The veteran's degenerative joint disease of the left knee 
is manifested by impairment that results in pain on motion 
but no overall limitation of motion of the knee due to pain; 
however, even when pain is considered, the veteran's left 
knee disability is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 45 degrees on flexion or to 10 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the residuals of a right knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2004); VAOPGCPREC 9-98.

2.  The criteria for a compensable disability rating for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2004); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  
In an October 2002 letter, VA informed the veteran and his 
representative of the information and medical and lay 
evidence necessary to substantiate a claim for an increased 
rating.  Specifically, VA asked the veteran to submit current 
evidence showing that his disability has increased in 
severity.  In addition, VA provided the veteran with a copy 
of the appealed December 2002 rating decision and November 
2003 Statement of the Case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  
Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the October 
2002 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claim.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, a VA exam report, employment records, and statements 
by the veteran in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

A March 2002 VA exam report reflects complaints of a 
progressive increase in his right knee symptoms, with 
significantly increased symptoms since December 2001.  The 
veteran reported difficulty sleeping secondary to the pain in 
his right knee, pain going up and down stairs, pain with 
prolonged walking, and increased pain with changes in the 
weather and decreased temperature.  He described the pain as 
shooting pain that is constantly a 6 out of 10 in severity.  
He stated that his knee gives out and gets weak, causing him 
to fall, and that he has to use his upper body to raise 
himself from a tub.  He also reported swelling, popping, and 
decreased range of motion secondary to pain; and stiffness 
with inactivity.  He has taken pain medication and ibuprofen, 
and denies any side effects.  He reported flare-ups having a 
severity of 8 or 9 out of 10 every morning and lasting 
several hours.  He stated that flare-ups are precipitated by 
working and the factors already mentioned, and that they 
leave him unable to move.  He added that it affects his daily 
activity in that he has to work with pain and that he has 
sometimes missed work secondary to the knee pain.  He also 
reported occasionally using a brace.

Regarding the left knee, the veteran stated that his left 
knee pain began within the last 12 to 18 months.  He reported 
increased pain with increased activity and decreased 
temperature, and stiffness with inactivity.  He stated that 
he has to compensate for his right knee by using the left 
knee more often and putting more weight on his knee.  He 
reported the usual pain in his left knee as 2 or 3 out of 10 
and denied any flare-ups or use of a brace, cane, or any 
corrective device.  He also stated that his left knee pain 
causes him to decrease his daily activity.  

Physical exam revealed an obese male in no apparent distress.  
The right knee had no edema, erythema, or tenderness to 
palpation over the patella.  Flexion was to 150 degrees, and 
extension was to 0 degrees.  There was no valgus or varus 
laxity.  Lachman and McMurray tests were negative.  The 
veteran reported some shooting pain of the right knee when 
flexing.  The left knee had no erythema or edema.  There was 
no tenderness to palpation.  Flexion was to 150 degrees, and 
extension was to 0 degrees.  There was no valgus or varus 
laxity.  Lachman and McMurray tests were negative.  

The examiner assessed the veteran with right knee 
degenerative joint disease per x-ray and left knee 
degenerative joint disease per x-ray.  

An April 2002 VA treatment note reflects complaints of 
constant, sharp, and aching pain in the right knee/leg 
beginning 4 months ago that was a 7 out of 10 in severity.  

Another April 2002 note entered on the same day as the above 
note adds that the veteran recently has had to do much more 
walking at work than usual.  The note also indicates that the 
pain is made worse by ambulation and that the veteran 
requested a disability placard so that he can park closer to 
his workplace.  Past medical history included depression.  
Exam of the right knee showed crepitus.  Range of motion and 
strength were intact for the upper and lower extremities with 
no boney abnormalities, cyanosis clubbing, or edema.  There 
were no gross motor or sensory deficits, and patellar 
reflexes were equal bilaterally.  The assessment was chronic 
right knee pain.  

A subsequent April 2002 VA treatment note indicates that the 
veteran was seen in physical therapy for a knee brace.  

A July 2002 VA treatment note shows complaints of right knee 
pain and that sometimes it locks up and feels like jelly.  
The note also reflects that the veteran was taking VIOXX for 
low back pain.  Musculoskeletal exam showed degenerative 
joint disease of the right knee with crepitus but no acute 
inflammation or fluid, and that the veteran could bend, 
fingers going down to his ankles.  The assessment was 
degenerative joint disease of the right knee and chronic low 
back pain.

A July 2002 VA treatment note reflects complaints of constant 
and stabbing right knee pain starting in the upper thigh and 
spreading down the remainder of the extremities.  The veteran 
also noted stiffness and swelling, and weakness on getting up 
from a chair or climbing stairs.  He has been treated with 
physical therapy and nonsteroidal anti-inflammatory drugs 
with no relief.  He reported that, while sitting, most of the 
pain is in the kneecap.  He also noted that his knee locks up 
and gives out about once per month.  Exam showed medial joint 
line tenderness and no anterior knee pain on palpation.  
Range of motion was from 0 to 85 degrees. There was no 
swelling or effusion but there was crepitus on range of 
motion.  There was no medial or lateral laxity.  There was no 
extension lag.  His gait was normal without any limp.  The 
impression was chondromalacia patella.  The examiner noted 
that x-rays showed fairly well preserved joint spaces.  

A July 2002 radiological report of the knees provides 
impressions of mild degenerative changes involving primarily 
the medial compartments of both knees, as well as the 
patellofemoral joint of the right knee; and findings 
compatible with a small suprapatellar joint effusion on the 
right.  

A March 2003 VA treatment note reflects complaints of right 
knee pain.  Exam of the knee reveled mild crepitus but no 
effusion.  The assessment was degenerative joint disease of 
the right knee.  The examiner re-issued the veteran a 
handicap permit because he had been given one earlier, 
authorizing it for the next 3 months, and indicated that he 
should be evaluated within that time.

Another March 2003 note shows that the veteran was fitted for 
and dispensed a right cartilage knee splint.  

In a November 2003 VA Form 9, the veteran stated that the 
March 2002 VA examiner did not correctly report his 
complaints regarding the right knee.  The veteran stated that 
he had told the examiner that the pain in his right knee was 
from a 6.5 to 8 out of 10, that he constantly wears a brace 
on his right knee, and that he had burning and bad aching in 
his right knee/leg/hip area.  The veteran also stated that 
the range of motion findings were derived by the examiner 
forcing the motion.  

The veteran also provided testimony at a September 2004 Board 
hearing.  Regarding his right knee, the veteran testified 
that he has constant, shooting pain from the length of his 
leg to the lower part of his back, that he wears a brace 
daily, that he is unable to drive long distances because of 
cramping, and that his knee gives out on occasion without the 
brace.  He also testified that the March 2002 VA exam was 
inadequate because the examiner did not correctly report his 
complaints and the findings reflect passive range of motion 
as manipulated by the examiner.  

Regarding the left knee, the veteran testified that he 
experiences stiffness but no locking or pain.  He also 
testified that he has continuous lower back pain because of 
the left knee.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Pursuant to Diagnostic Code 5257, under which other 
impairment of the knee is evaluated, the following 
evaluations are assignable: slight recurrent subluxation or 
lateral instability, 10 percent; moderate recurrent 
subluxation or lateral instability, 20 percent; and severe 
recurrent subluxation or lateral instability, 30 percent.  

Additionally, pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero-percent rating.  

A.  Residuals of a Right Knee Injury

The veteran's residuals of a right knee injury are currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding for a 
disability rating greater than 10 percent for the veteran's 
residuals of a right knee injury.  In this regard, the Board 
notes that the veteran only complained of occasional 
instability of the knee, about once per month.  Moreover, the 
medical evidence of record fails to show any recurrent 
subluxation or lateral instability.  

In addition, although his right knee disability is productive 
of significant pain and some functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings reported in the March 2002 VA exam report and 
July 2002 VA treatment note, which are consistent with a 
noncompensable evaluation under both Diagnostic Codes 5260 
and 5261, a rating greater than 10 percent is not 
appropriate.  

Despite the veteran's testimony that the March 2002 VA exam 
inadequately measured his range of motion, the Board observes 
that the July 2002 VA treatment note still reflects a 
noncompensable evaluation.  The Board also notes that an 
April 2002 VA treatment note reflects that range of motion 
and strength were intact for the lower extremities with no 
boney abnormalities, cyanosis clubbing, or edema; that there 
were no gross motor or sensory deficits; and that patellar 
reflexes were equal bilaterally.  With respect to his 
testimony that the March 2002 VA examiner did not correctly 
report his complaints, the Board has considered the veteran's 
complaints as reflected in his testimony and VA Form 9 in its 
finding that an increased rating is not warranted at this 
time.

The Board also notes the veteran's complaints of low back 
pain due to his right knee disability.  The Board observes 
that the medical evidence of record does not relate any back 
symptoms to his right knee.  Moreover, the Board notes that 
the veteran has a back disorder and that the disorder is not 
service-connected.  In this regard, the Board observes that 
the symptoms of a nonservice-connected disability may not be 
considered in the evaluation of a service-connected 
disability.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5256 or 5262.  

The Board further notes that the provisions of VAOPGCPREC 9-
98 do not apply in this case because the veteran does not 
have limitation of motion of the right knee that meets the 
criteria for a zero-percent rating under either Diagnostic 
Code 5260 or 5261.  

B.  Degenerative Joint Disease of the Left Knee

The veteran's degenerative joint disease of the left knee was 
assigned a noncompensable evaluation under Diagnostic Code 
5257.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding for a 
compensable disability rating for the veteran's degenerative 
joint disease of the left knee.  In this regard, the Board 
notes that the evidence of record fails to show any recurrent 
subluxation or lateral instability.  

The Board again notes the veteran's complaints of low back 
pain due to his knee disability.  The Board reiterates that 
the veteran has a nonservice-connected back disorder and that 
the symptoms of a nonservice-connected disability may not be 
considered in the evaluation of a service-connected 
disability.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee disability.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the knee or impairment of the tibia and fibula, 
and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a compensable rating is not warranted under 
Diagnostic Code 5256 or 5262.  

With respect to VAOPGCPREC 9-98, the Board observes that 
those provisions do not apply in this case because the 
veteran does not have instability of the left knee or 
limitation of motion of the left knee that meets the criteria 
for a zero-percent rating under either Diagnostic Code 5260 
or 5261.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's degenerative joint disease of the 
left knee was more than 0 percent disabling.  Thus "staged 
ratings" are inapplicable to this case.


ORDER

An increased rating for the residuals of a right knee injury 
is denied.

A compensable rating for degenerative joint disease of the 
left knee is denied.

REMAND

The veteran contends, in essence, that his service-connected 
residuals of a right knee injury have interfered with his 
employment.  

The Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
right knee disability may interfere with his employment and 
earning capacity.  In this regard, the Board observes that 
the veteran's employment records reflect numerous days of 
leave.  In addition, the veteran testified that he missed 
work because of his right knee disability.  

The Board determines that such factors affecting the 
veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in connection with the appeal of an increased 
rating for his residuals of a right knee injury.  See 
generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extra-schedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary); see also VAOPGCPREC 6-96, slip op. 
at 15, 61 Fed. Reg. 66749 (1996); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
warranted in the present case.  VAOPGCPREC 6- 96, slip op. at 
16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for the veteran's service-
connected right knee disability, the RO 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for an extra-schedular rating.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the effect of his service-
connected right knee disability on his 
ability to work.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  Any indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner is 
asked to provide a specific opinion as to 
the interference with employability 
attributable to the veteran's service-
connected right knee disability alone, 
not including any impairment caused by 
his nonservice-connected disorders such 
as depression and back pain.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  After the foregoing, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b) with respect to the 
veteran's right knee disability.  

4.  The RO should then adjudicate the 
issue of entitlement to an extra-
schedular rating pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
for the veteran's service-connected 
residuals of a right knee injury.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


